Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 7/8/2022. 
The following is the status of claims: claims 1, 7, 15, 16, 18 and 19 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 7/8/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 15, and 18, the claimed features in
independent claim 1 (and substantially similar independent claim 15 and claim 18):







“at least one processing device comprising a processor coupled to a memory;
the at least one processing device being configured to perform steps of:

receiving a query to extract information from a document, the document comprising
unstructured text data;

performing two or more iterations of utilizing a machine learning-based
information extraction model, wherein in each of the two or more iterations the machine learning based information extraction model provides as output a portion of the unstructured text data
extracted from the document and a relevance score associated with the portion of the unstructured text data extracted from the document in that iteration, wherein in a first one of the two or more iterations the machine learning-based information extraction model takes as input the query and the document, and wherein in subsequent ones of the two or more iterations the machine learning based information extraction model takes as input the query and a modified version of the document, the modified version of the document having one or more portions of the unstructured text data of the document extracted in one or more previous ones of the two or more iterations removed therefrom;

determining whether the portions of the unstructured text data extracted from the
document in the two or more iterations have an associated relevance score exceeding a threshold relevance score and at least a threshold level of similarity to the query; and

generating summary information characterizing at least a portion of the document
as a response to the query, the summary information comprising a subset of the portions of the unstructured text data extracted from the document in the two or more iterations determined to have associated relevance scores exceeding the threshold relevance score and at least the threshold level of similarity to the query”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Dodel et al., US Pub. No.: US 2021/0157845, teaches techniques for searching documents are described. An exemplary method includes receiving a document search query; querying at least one index based upon the document search query to identify matching data; fetching the identified matched data; determining one or more of a top ranked passage and top ranked documents from the set of documents based upon one or more invocations of one or more
machine learning models based at least on the fetched identified matched data and the document search query; and returning one or more of the top ranked passage and the
proper subset of documents;

however, the above cited prior art does not teach or fairly suggest each and
every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 9/22/2020, with particular attention to pages 11-12; and the examiner also found figures 2 and 12 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152